Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 8/17/2021, Applicant untimely responded on 3/9/2022, amended Claims 1 and 18.

Applicant’s Untimely Response and Petition to Revive filed on 3/9/2022 is noted. The Petition to Revive was granted on 5/11/2022.

Claims 1-18 is/are currently pending, per Applicant’s Election, Species II, Claim 1, 9-16, 18 have been examined in this application. Non-elected Species I, 2-8, 17, are withdrawn from consideration. 



Response to Amendment
Applicant's amendments to claims 1, 18 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to claims 1, 18 are not sufficient to overcome the prior art rejections set forth in the previous action.



Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, the rejections are maintained. 

Applicant submits, “…Applicant's claims are directed to patentable subject matter. The independent claims, as amended, do not recite a judicial exception, i.e. abstract idea. The amended independent claims do not recite methods of organizing human activity or include mental processes. As amended, independent claims 1 and 18 do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Amended independent claims 1 and 18 do not recite mental processes because the limitations cannot be performed in the human mind. Moreover, amended independent claims 1 and 18 do not recite steps including social activities, teaching, or following rules and instructions, and therefore, do not manage personal behavior or relationships or interactions between people. ...” The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
The limitations regarding, …determining a source of information specific to occupational behaviors; obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; and storing in a ... the plurality of predetermined factors; generating a risk score based on the plurality of predetermined factors and associated with the at least one employee and separately for the organization based on its employee's occupational behaviors...determining a source of information specific to occupational behaviors; obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; storing in a ... the plurality of predetermined factors; generating a risk score based on the plurality of predetermined factors and associated with the at least one employee; providing, by the employee, additional sources of information for improvement of the employee's risk score; continuously updating the predetermined factors obtained from one or more of the determined sources; producing updated prediction models for recommendations; generating recommendations to the employee for improving the risk score and reinforcing compliance; and permission-based sharing of the employee's risk score through..., under the broadest reasonable interpretation, can include a human using their mind and pen and paper to, ...determining a source of information specific to occupational behaviors; obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; and storing in a ... the plurality of predetermined factors; generating a risk score based on the plurality of predetermined factors and associated with the at least one employee and separately for the organization based on its employee's occupational behaviors...determining a source of information specific to occupational behaviors; obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; storing in a ... the plurality of predetermined factors; generating a risk score based on the plurality of predetermined factors and associated with the at least one employee; providing, by the employee, additional sources of information for improvement of the employee's risk score; continuously updating the predetermined factors obtained from one or more of the determined sources; producing updated prediction models for recommendations; generating recommendations to the employee for improving the risk score and reinforcing compliance; and permission-based sharing of the employee's risk score through....; therefore, the claims are directed to a mental process. 

Further, ...determining a source of information specific to occupational behaviors; obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; and storing in a ... the plurality of predetermined factors; generating a risk score based on the plurality of predetermined factors and associated with the at least one employee and separately for the organization based on its employee's occupational behaviors...determining a source of information specific to occupational behaviors; obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; storing in a ... the plurality of predetermined factors; generating a risk score based on the plurality of predetermined factors and associated with the at least one employee; providing, by the employee, additional sources of information for improvement of the employee's risk score; continuously updating the predetermined factors obtained from one or more of the determined sources; producing updated prediction models for recommendations; generating recommendations to the employee for improving the risk score and reinforcing compliance; and permission-based sharing of the employee's risk score through..., under the broadest reasonable interpretation, is managing human employee behavior in an organization, therefore it is managing personal behavior or relationships or interactions between people. Furthermore, risk mitigation, contracting, is/are fundamental economic practice.  Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 18: Application Programming Interface, database
Claim 18: encryption or smart contracts
Claim 13: encryption or smart contracts
Claim 14: encryption is blockchain.
Claim 16: smart devices  
  
, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, determining a source ...obtaining from one or more of the determined sources..., providing, by the employee, additional sources..., producing updated prediction models..., generating recommendations..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – determining a source ...obtaining from one or more of the determined sources..., providing, by the employee, additional sources..., data output – producing updated prediction models..., generating recommendations...
.






Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Applicant’s arguments are moot in light of new grounds of rejections necessitated by Applicant’s amendments.























Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 9-16, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recite, 
“A method to monitor, alert and predict precursory behavior, comprising the steps of:
determining a source of information specific to occupational behaviors; 
obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; and
storing in a ... the plurality of predetermined factors; 
generating a risk score based on the plurality of predetermined factors and associated with the at least one employee and separately for the organization based on its employee's occupational behaviors.”  

Claim 18 recite,
“A method to monitor, alert and predict precursory behavior, comprising the steps of: 
determining a source of information specific to occupational behaviors; 
obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; 
storing in a ... the plurality of predetermined factors;
generating a risk score based on the plurality of predetermined factors and associated with the at least one employee; 
providing, by the employee, additional sources of information for improvement of the employee's risk score;  
continuously updating the predetermined factors obtained from one or more of the determined sources; 
producing updated prediction models for recommendations; 
generating recommendations to the employee for improving the risk score and reinforcing compliance; and 
permission-based sharing of the employee's risk score through....”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …determining a source of information specific to occupational behaviors; obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; and storing in a ... the plurality of predetermined factors; generating a risk score based on the plurality of predetermined factors and associated with the at least one employee and separately for the organization based on its employee's occupational behaviors...determining a source of information specific to occupational behaviors; obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; storing in a ... the plurality of predetermined factors; generating a risk score based on the plurality of predetermined factors and associated with the at least one employee; providing, by the employee, additional sources of information for improvement of the employee's risk score; continuously updating the predetermined factors obtained from one or more of the determined sources; producing updated prediction models for recommendations; generating recommendations to the employee for improving the risk score and reinforcing compliance; and permission-based sharing of the employee's risk score through..., under the broadest reasonable interpretation, can include a human using their mind and pen and paper to, ...determining a source of information specific to occupational behaviors; obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; and storing in a ... the plurality of predetermined factors; generating a risk score based on the plurality of predetermined factors and associated with the at least one employee and separately for the organization based on its employee's occupational behaviors...determining a source of information specific to occupational behaviors; obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; storing in a ... the plurality of predetermined factors; generating a risk score based on the plurality of predetermined factors and associated with the at least one employee; providing, by the employee, additional sources of information for improvement of the employee's risk score; continuously updating the predetermined factors obtained from one or more of the determined sources; producing updated prediction models for recommendations; generating recommendations to the employee for improving the risk score and reinforcing compliance; and permission-based sharing of the employee's risk score through....; therefore, the claims are directed to a mental process. 

Further, ...determining a source of information specific to occupational behaviors; obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; and storing in a ... the plurality of predetermined factors; generating a risk score based on the plurality of predetermined factors and associated with the at least one employee and separately for the organization based on its employee's occupational behaviors...determining a source of information specific to occupational behaviors; obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; storing in a ... the plurality of predetermined factors; generating a risk score based on the plurality of predetermined factors and associated with the at least one employee; providing, by the employee, additional sources of information for improvement of the employee's risk score; continuously updating the predetermined factors obtained from one or more of the determined sources; producing updated prediction models for recommendations; generating recommendations to the employee for improving the risk score and reinforcing compliance; and permission-based sharing of the employee's risk score through..., under the broadest reasonable interpretation, is managing human employee behavior in an organization, therefore it is managing personal behavior or relationships or interactions between people. Furthermore, risk mitigation, contracting, is/are fundamental economic practice.  Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 18: Application Programming Interface, database
Claim 18: encryption or smart contracts
Claim 13: encryption or smart contracts
Claim 14: encryption is blockchain.
Claim 16: smart devices  
  
, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, determining a source ...obtaining from one or more of the determined sources..., providing, by the employee, additional sources..., producing updated prediction models..., generating recommendations..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – determining a source ...obtaining from one or more of the determined sources..., providing, by the employee, additional sources..., data output – producing updated prediction models..., generating recommendations...

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least:
[0023] Fig. 5 depicts a non-limiting example of the system's blockchain driven risk modeling
[0046] This risk profile snapshot, to include tailored filters and reports of worker risk assessments, can be used to assist the organization with strategic decision making, risk mitigation and prevention and potentially reduced premiums through the sharing of the organization's risk profile with the broker, insurer or via smart contracts to Canopy, the insurance industry's blockchain, using smart contracts
[0050] Worker IQ serves as the SaaS based dashboard for the employer. Through the user secured dashboard, the employer logs on, selects additional products and adds credit card details and uploads workers to be assessed either through bulk upload or manually. If the credit card is valid and background monitoring with Metric Score Factors or solely Metric Score is selected, the employer can opt to connect to their existing HRMS, Payroll or Risk Management, which will in turn extract pertinent details as they relate to subject occupational factors or the employer can manually enter the information.
[0085] The employer can be ported into smart contract or encryption for security purposes with permission-based file transfer to insurers, agents and/or business associates and connected to Canopy, the insurance industry's blockchain, to show real-time changes in risk condition, for . favorable premium and financial outcomes. 
[0093] The software's artificial intelligence and machine learning makes recommendations on strategic loss control actions that can be taken to reduce prevent and control employer liability risk. Employer Risk profile is portable to the insurer via blockchain or other encrypted methods to provide accurate rating and assessment and employee, contractor and worker risk profile is portable using encrypted file transfer or smart contracts to their next employer via blockchain or encrypted methods to gain a vested interest in maintaining favorable conduct and reduce hiring times. 
[0099] Relational database stores, metric score, history of checks, compliance training and educational certificates which can be ported to the next employer via encrypted file or blockchain per permission by employee, contractor or vendor
[00112] Encrypted method or blockchain may be used to port risk profile to agent, insurer or legal counsel. 
[00114] The employer can assess their risk, implement changes and stop here. Or, if the employer wishes to do so, they can share their risk profile through encrypted method and/or blockchain. 
[00134]	The employer can opt to share their risk profile with their insurer or broker for a reduction in premium and may wish to connect via the system to Canopy, the insurance industry's blockchain initiative and marketplace, to provide the opportunity for optimal pricing through connected insurers. 
[00135] The system is to be used to reduce worker crime and employer liability and later to be utilized for other lines of insurance and other industries, wherein worker units are substituted with other variables (i.e., equipment with sensors or smart devices for health)
[00136] Those of skill in the art will appreciate that the various illustrative logical blocks, module, units, and steps described in connection with the embodiments disclosed herein can often be implemented as electronic hardware, computer software, or combinations of both. To clearly illustrate this interchangeability of hardware and software, various illustrative components, blocks, modules, and steps have been described above generally in terms of their functionality. Whether such functionality is implemented as hardware or software depends on the particular constraints imposed on the overall system. Skilled persons can implement the described functionality in varying ways for each particular system, but such implementation decisions should not be interpreted as causing a departure from the scope of the invention. In addition, the grouping of functions within a unit, module, block, or step is for ease of description. Specific functions or steps can be moved from one unit, module, block, or step without departing from the invention. 
[00137] The above description of the disclosed embodiments, and that provided in the accompanying documents, is provided to enable any person skilled in the art to make or use the invention. Various modifications to these embodiments will be readily apparent to those skilled in the art, and the generic principles described herein, and in the accompanying documents, can be applied to other embodiments without departing from the spirit or scope of the invention. Thus, it is to be understood that the description and drawing presented herein, and presented in the accompanying documents, represent particular aspects and embodiments of the invention and are therefore representative examples of the subject matter that is broadly contemplated by the present invention. It is further understood that the scope of the present invention fully encompasses other embodiments that are, or may become, obvious to those skilled in the art and that the scope of the present invention is accordingly not limited by the descriptions presented herein, or by the descriptions presented in the accompanying documents. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 9-16, 18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.






Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20110016056A1 to Hargroder., (hereinafter referred to as “Hargroder”) in view of US Patent Publication to US20180078843A1 to Tran et al. (hereinafter referred to as “ Tran”) 

As per Claim 1, Hargroder teaches: A method to monitor, alert and predict precursory behavior, comprising the steps of: 
determining a source of information specific to occupational behaviors; (in at least [0022] The system comprises a database containing employee information [0023] The employee information may consist of health/drug testing information and/or employment screen information, education information, employment safety performance, employment evaluations, insurance information, criminal information, and/or professional certification information, and industry specific scoring.)
obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; and (in at least [0022] operatively associated with the database, for presenting the employee information in a first format. The employee information is processed through an algorithm utilizing employment dynamics as well as industry specific scoring assessments such as insurance and financial indicators in order to compute an employer-employee-applicant weighted score. [0025] an employer processor with the control means, and requesting authorization to download the employee information with the employer processor. In one embodiment, the step of requesting authorization to download employee information includes paying a request fee by the employer in order to view the employee information. Additionally, the step of transmitting authorization to make available employee information via an employee user processor may include paying a user fee by the employee in order to post the employee information to the database. [0071] FIG. 3 is a flowchart diagram depicting input factors for analysis and score weighing according to the present system. Hence, a source of data can include educational resources 50, where academic records 52, such as high school and college transcripts, can be accessed. Another source of information may be from employers 54, where employment history 56, such as prior jobs and salary, can be accessed. Criminal/civil justice records can be accessed at 58, where legal information 60, such as prior convictions, can be accessed. Another source of data is industry specific certification records 62, where certification information 64, such as professional licenses, can be accessed. Yet another source of data can be U.S. Government information 66, where government information, such as military records 68, can be accessed. Information from insurance companies 70 can be gathered, such as insurance loss history, rating base, classification and premium payment validation 72. Yet another source of information can be referral sources 74, wherein specific references 76 can be accessed. Still yet another source of information is financial entities 78, where financial data 80 can be accessed.)
storing in a database the plurality of predetermined factors (in at least [0025] an employer processor with the control means, and requesting authorization to download the employee information with the employer processor. In one embodiment, the step of requesting authorization to download employee information includes paying a request fee by the employer in order to view the employee information. Additionally, the step of transmitting authorization to make available employee information via an employee user processor may include paying a user fee by the employee in order to post the employee information to the database. [0071] FIG. 3 is a flowchart diagram depicting input factors for analysis and score weighing according to the present system. Hence, a source of data can include educational resources 50, where academic records 52, such as high school and college transcripts, can be accessed. Another source of information may be from employers 54, where employment history 56, such as prior jobs and salary, can be accessed. Criminal/civil justice records can be accessed at 58, where legal information 60, such as prior convictions, can be accessed. Another source of data is industry specific certification records 62, where certification information 64, such as professional licenses, can be accessed. Yet another source of data can be U.S. Government information 66, where government information, such as military records 68, can be accessed. Information from insurance companies 70 can be gathered, such as insurance loss history, rating base, classification and premium payment validation 72. Yet another source of information can be referral sources 74, wherein specific references 76 can be accessed. Still yet another source of information is financial entities 78, where financial data 80 can be accessed.)
generating a risk score based on the plurality of predetermined factors and associated with the at least one employee and separately for the organization based on its employee's occupational behaviors. (in at least [0029] companies would finally have an accountability program for the management of their employees and new hires with full disclosure of numerical assessments of performance by the EVALSCORE® EMPLOYMENT PERFORMANCE INDEX® (or “EPI”) or “RiskScore” [0033] premium credits available for the employment of applicants with a threshold benchmark weighted score, such as an employment workforce with a weighted RiskScore of 500 or greater. [0042] analyze the employer by using the rating generated by the survey performance of existing employees of their employer. [0042] analyze the employer by using the rating generated by the survey performance of existing employees of their employer. [0071] FIG. 3 is a flowchart diagram depicting input factors for analysis and score weighing according to the present system. Hence, a source of data can include educational resources 50, where academic records 52, such as high school and college transcripts, can be accessed. Another source of information may be from employers 54, where employment history 56, such as prior jobs and salary, can be accessed. Criminal/civil justice records can be accessed at 58, where legal information 60, such as prior convictions, can be accessed. Another source of data is industry specific certification records 62, where certification information 64, such as professional licenses, can be accessed. Yet another source of data can be U.S. Government information 66, where government information, such as military records 68, can be accessed. Information from insurance companies 70 can be gathered, such as insurance loss history, rating base, classification and premium payment validation 72. Yet another source of information can be referral sources 74, wherein specific references 76 can be accessed. Still yet another source of information is financial entities 78, where financial data 80 can be accessed. [0075] FIG. 4 depicts the data that will be entered into the central processor unit 82 that receives and processes the survey data. As noted earlier, like numbers appearing in the various figures refer to like components. More specifically, the survey data includes real time insurance performance and account information 119, a vendor survey 110, an employee survey 112, a customer survey 114, an industry association survey 116, and a special accreditation survey 118. Each survey is a questionnaire designed specifically to ascertain the credentials (i.e., qualifications, skills, competence, etc.) of the surveyed party. FIG. 4 also depicts the employee average score 120 that would be an average score of all employees which is utilized in the computation via the algorithm means, and where the calculation is carried out within the central processor unit 82. The weighted score 84 can then be assigned to that employer. It should be noted that in the below description, the entity that responds to the survey is referred to as the respondent; the party that views and participants in the survey results is referred to as the participant; and the entity being surveyed (i.e., the party being reviewed) is referred to as the surveyed party.)

Although implied, Hargroder does not expressly disclose the following limitations, which however, are taught by Tran,
...Application Programming Interface... (in at least [0283] A Database Gatekeeper provides an off-chain, access interface to the trusted provider node's local database, governed by permissions stored on the blockchain. The Gatekeeper runs a server listening to query requests from clients on the network. A request contains a query string, as well as a reference to the blockchain PPR that warrants permissions to run it. The request is cryptographically signed by the issuer, allowing the gatekeeper to confirm identities. Once the issuer's signature is certified, the gatekeeper checks the blockchain contracts to verify if the address issuing the request is allowed access to the query. If the address checks out, it runs the query on the node's local database and returns the result over to the client. [0785] blockchain network where cryptocurrency is exchanged provides a convenient billing layer and paves the way for a marketplace of services between devices. In the example above, devices that store a copy of the binary may charge for serving it, in order to sustain their infrastructure costs (or simply to make a profit). Devices can “rent their disk space”. API calls are monetized where the caller needs to provide the necessary micropayment (in Bitcoin or Ethereum respectively) before requesting them. With a cryptocurrency in place, every device can have its own bank account on the Internet; it can then expose its resources to other devices (or users) and get compensated for their usage via microtransactions. This also facilitates the sharing of services and property in general. [0917] The computing device 600 may also include one or more communication interfaces 608 to facilitate communication with external, remote computing sources over various networks such as network 110 or with other local devices. The communication interface(s) 608 support both wired and wireless connection to various networks, such as cellular networks, radio, Wi-Fi networks, short range networks (e.g., Bluetooth), infrared (IR), and so forth. The communication interface(s) 222 are one example of communication media. Communication media may typically be embodied by computer readable instructions, data structures, program modules, or other data in a modulated data signal, such as a carrier wave or other transport mechanism. Communication media is to be distinguished from computer-readable storage media.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hargroder by, ...An Internet of Thing (IoT) device includes a sensor coupled to a processor; and a transceiver coupled to the processor. Blockchain smart contracts can be used with the device to facilitate secure operation...to frequently monitor and dynamically update the insurance rate and action recommendations,...The smart electronic or on-line assistant agent can issue smart contracts...Smart electronic locks can be unlocked with a device that carries the appropriate token...the process can recommend a strategy in light of the opponent's historical performance. In tennis, a player's historical weakness can be ascertained and a recommendation can be made to optimize success...A recommendation may be provided to the user automatically upon finishing the item (e.g., after reading an entire eBook) to lend his or her item to another user in the social network. The system that generates the recommendations may be configured to recommend lending to users based on distance or reputation in the social network or to users with high lending metrics more so than other users...the user may have items to lend and may also wish to borrow non-monetary items. A loan-matching infrastructure may identify another user with complementary lendable items and borrowing desires. The loan matching may additionally function as a mechanism for introducing users that are in the same social network but not yet connected to one another in that social network, or it may serve to strengthen the relationship between users who are already connected...rotating credit associations in which the members are trustworthy due to their social network links...Security is enabled with two way authentication where prior to withdrawing, a code is sent to the member's smart phone or social network messaging system or email. To provide a back up protection, the system can be put in a suspended mode where no fund contribution or withdrawals are allowed. Each ROSCA's foreperson or main contact can communicate with the system and request fund withdrawal using wiring or checking system and may then disburse the withdrawn funds to all participants of the RCA..., as taught by Tran, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Myles with the motivation of, ....to improve monitoring accuracy,...helps the driver for effectively improving the driving skills....to optimize cost or operational efficiency on behalf of its master which can be another electronic smart agent or a human master...The contracts can be automatically executed by the agents as needed, thus distributing the decision making to the last possible moment with current condition and optimizing cost/benefits...tokens are bought on the Ethereum blockchain, a public blockchain network optimized for smart contracts that uses its own cryptocurrency, called Ether. The owner of a smart lock that wishes to rent their house or car sets a price for timed access to that electronic door lock. An interested party can use a mobile app to identify the lock, pay the requested amount in Ethers, then communicate with the lock via a properly signed message to unlock it. Billing is simplified by having all the locks operating on the same blockchain...On the basis of credit scores, differentiated lending treatments can be designed and optimized over time for each risk score cluster of the credit model...the process can recommend a strategy in light of the opponent's historical performance. In tennis, a player's historical weakness can be ascertained and a recommendation can be made to optimize success..., as recited in Tran.



As per Claim 9, Hargroder teaches: The method according to claim 1, 
wherein the source of information available to the employee is the predetermined factors relied upon to develop the employee's risk score including background check information and occupational information from the organization for the employee. (in at least [0034] hospitals and health care organizations like nursing homes will be protected by tracking all employees' specialized credentials and recurrent training as well as past performance evaluations by prior employment and subsequent numerical score assessment, by the present method. CPR and other specialized credentials will be updated through association-sponsored links, like Red Cross, etc. Also, hospitals that hire agency “pool” nurses for PRN (as needed) shifts will have complete disclosure of score performance of these health care professionals by the numerical assessment of the present system and method. Hospitals and Nursing Homes that are at risk due to poor background information on specific nurses that are sent at the last minute to simply cover nurse-patient ratios through agency pools will benefit from this method by real time disclosure of prior job performance and specialized credentials prior to work engagement with EVALSCORE® A.L.E.R.T. monitoring of critical score modifications protecting health care organizations and health care recipients.)


As per Claim 10, Hargroder teaches: The method according to claim 9, further comprising 
providing, by the employee, additional sources of information for improvement of the employee's risk score. (in at least [0035] commercial entities will be able to protect themselves from the expiration of industry specific criteria such as CDL expirations for commercial trucking firms and will have a management tool for improved information disclosure on new hires, contract drivers and lease operations though score disclosure of past performance and real time EVALSCORE® A.L.E.R.T.s for score modifications that will assist the Federal Transportation Risk Management oversight initiatives, such as the Comprehensive Safety Analysis “CSA 2010”. The energy sector contains several industry specific training programs for various disciplines and the weighted score will become a source of acknowledgment and verification of completion by data links to these specific industry criteria with monitoring features providing protection to SPECIAL INTEREST PARTIES®, such as workers compensation insurance companies, OSHA, ISO, MMS, etc. from the expiration of industry specific criteria crucial to safety/loss control requirements. [0060] The system may incorporate employee/employer dynamics as well as the management of industry specific requirements, such as continuing education requirements, CPR certification for the medical industry, safety training for the energy sector, recurrent training for pilots, etc.)

As per Claim 11, Hargroder teaches: The method according to claim 10, 
wherein the additional sources of information include biographical data, ..., and licenses and certifications of the employee. (in at least [0035] commercial entities will be able to protect themselves from the expiration of industry specific criteria such as CDL expirations for commercial trucking firms and will have a management tool for improved information disclosure on new hires, contract drivers and lease operations though score disclosure of past performance and real time EVALSCORE® A.L.E.R.T.s for score modifications that will assist the Federal Transportation Risk Management oversight initiatives, such as the Comprehensive Safety Analysis “CSA 2010”. The energy sector contains several industry specific training programs for various disciplines and the weighted score will become a source of acknowledgment and verification of completion by data links to these specific industry criteria with monitoring features providing protection to SPECIAL INTEREST PARTIES®, such as workers compensation insurance companies, OSHA, ISO, MMS, etc. from the expiration of industry specific criteria crucial to safety/loss control requirements [0060] The system may incorporate employee/employer dynamics as well as the management of industry specific requirements, such as continuing education requirements, CPR certification for the medical industry, safety training for the energy sector, recurrent training for pilots, etc.)

Although implied, Hargroder does not expressly disclose the following limitations, which however, are taught by Tran,
... additional sources of information include ..., social media data, ... (in at least [0821] A recommendation may be provided to the user automatically upon finishing the item (e.g., after reading an entire eBook) to lend his or her item to another user in the social network. The system that generates the recommendations may be configured to recommend lending to users based on distance or reputation in the social network or to users with high lending metrics more so than other users. [0822] the user may have items to lend and may also wish to borrow non-monetary items. A loan-matching infrastructure may identify another user with complementary lendable items and borrowing desires. The loan matching may additionally function as a mechanism for introducing users that are in the same social network but not yet connected to one another in that social network, or it may serve to strengthen the relationship between users who are already connected. [0825] rotating credit associations in which the members are trustworthy due to their social network links)

The reasons and rationale to combine Hargroder and Tran is the same as recited above.



As per Claim 12, Hargroder teaches: The method according to claim 11, further comprising: 
continuously updating the predetermined factors obtained from one or more of the determined sources; (in at least [0079] the EVALSCORE® is constantly updated based upon desired factors, and alerts regarding changes in the EVALSCORE® of interest are sent to the subscribing third parties at the time of the change or update, thus alerting the third parties in real time. It should be understood that data is collected and updated in real time )
producing updated prediction models for recommendations; and (in at least [0084] may be used for loss predictability based upon real time actual insurance loss experience and scoring assessment encompassing only insurance indicators of each specific risk with the incorporation of interactive performance monitoring [0108] The employee “RiskScore” is a critical marker for safety measurement and a granular diagnostic tool for employers to isolate poor performers and increase safety education programs. RiskScore may be used to assist OSHA in improving loss time accidents by requiring additional safety/educational programs for all employees who fail to maintain a required “RiskScore” benchmark threshold. [0102]  EVALSCORE® C.L.A.I.M. Index®, as well as sub-scores such as the EVALSCORE® Insurance Payment Index (IPI®) are computed for future loss predictability based upon actual insurance payment performance indicators that have paralleled relevant credit sources,)
generating recommendations to the employee for improving the risk score and reinforcing compliance.  (in at least [0111] The usage of RiskScore will assist employers in enhancing risk management programs for improved claim performance, resulting in increased business, reduced insurance costs and enhanced business profits. For the employee, the “RiskScore” system will provide a catalyst for improving performance scores through behavior modification, thus resulting in a more desirable employee added value, through promotion and increased compensation. [0112] the RiskScore will enhance risk management of individual employees, as their performance will be reflected by the specific performance measurement, providing a tool for the employee to now monitor his or her own performance.)


As per Claim 13, Hargroder teaches: The method according to claim 12, further comprising 
permission-based sharing of the employee's risk score through encryption or smart contracts.  (in at least [0006] The system may include the launching of a secure business web site through the incorporation of password protection and personal pin numbers to insure the privacy of each applicant's scoring and the restriction of use by unauthorized personnel. [0019] The database of employment/applicant records and industry specific criteria such as insurance scores, etc. will then be available for a nominal fee to authorized users. All employees in the system shall have identification cards with specified identification numbers that can be made available to the human resources departments to pull employment records within seconds. The system creates an employment database that will receive all information regarding that applicant's profession, duration of employment, compensation indicators, special achievements/certifications, employment evaluations, employment safety performance, industry specific criteria and the current status of each. A real time resume that has been evaluated through a series of algorithmic computations and scored for numeric assessment of groups and sub groups constantly updated in real time and monitored through electronic alerts [0022] The interactive system provides for an authorization code for authorizing access to the database and control device, operatively associated with the database, in order for disclosure of score presentation. The system further includes an employee processor operatively associated with the control means, and wherein the employee processor is capable of transmitting authorization to view the employee information.)


As per Claim 14, Hargroder teaches: The method according to claim 13, 
wherein the encryption is .... (in at least [0019] The database of employment/applicant records and industry specific criteria such as insurance scores, etc. will then be available for a nominal fee to authorized users. All employees in the system shall have identification cards with specified identification numbers that can be made available to the human resources departments to pull employment records within seconds. The system creates an employment database that will receive all information regarding that applicant's profession, duration of employment, compensation indicators, special achievements/certifications, employment evaluations, employment safety performance, industry specific criteria and the current status of each. A real time resume that has been evaluated through a series of algorithmic computations and scored for numeric assessment of groups and sub groups constantly updated in real time and monitored through electronic alerts [0022] The interactive system provides for an authorization code for authorizing access to the database and control device, operatively associated with the database, in order for disclosure of score presentation. The system further includes an employee processor operatively associated with the control means, and wherein the employee processor is capable of transmitting authorization to view the employee information) 


Although implied, Hargroder does not expressly disclose the following limitations, which however, are taught by Tran,
wherein the encryption is blockchain. (in at least [0828] funds are controlled by an Ethereum smart contract, and the participants, including the foreperson, can withdraw only according to the rules of the RCA. An organizer is the individual who initiates the RCA, determines the parameters, participants, educating participants, and makes sure the contributions are made. The blockchain approach provides simplified accounting, tracking, bidding, and tracking of payments. Blockchain transactions serve as canonical source of truth, simplified management, ability to easily add/remove people to a group seamlessly without having to wait until end of an epoch, ease of use with digital currency vs cash, security of not having to handle cash, game theory mechanisms to reduce default rates. The organizer is responsible for specifying the terms for the RCA, such as RCA name, number of participants, payment frequency, payment amount, start date, and your fees. All participants would need to agree to all these terms to join a RCA. Participant are invited to join a RCA by sending an email, text message, or a mail pigeon (with a link) to participants and they will be prompted to create an account and then they can click on “Join a RCA” to join the group. [0829] The smart contract has a unique address and is written in Solidity. Within each contract, function declarations implement the defining rules of the smart contract. Solidity also provides language constructs specifically targeted at logging on the blockchain, such as the event primitive and the indexed keyword. A Solidity program is eventually compiled into bytecode, to be run on the Ethereum Virtual Machine (EVM). [0831] Security is enabled with two way authentication where prior to withdrawing, a code is sent to the member's smart phone or social network messaging system or email. To provide a back up protection, the system can be put in a suspended mode where no fund contribution or withdrawals are allowed. Each ROSCA's foreperson or main contact can communicate with the system and request fund withdrawal using wiring or checking system and may then disburse the withdrawn funds to all participants of the RCA.) 

The reasons and rationale to combine Hargroder and Tran is the same as recited above.


As per Claim 15, Hargroder teaches: The method of claim 1, 
wherein obtaining a plurality of predetermined factors is from manual input or existing determined sources for ongoing and real time changes in the requisite predetermined factors to populate those applicable to the risk score.  (in at least [0079] the EVALSCORE® is constantly updated based upon desired factors, and alerts regarding changes in the EVALSCORE® of interest are sent to the subscribing third parties at the time of the change or update, thus alerting the third parties in real time. It should be understood that data is collected and updated in real time in the preferred embodiment. However, alternatively, the data, or personal information, may be collected and/or updated at any time or based upon a user-selectable set of times or at a user-selectable frequency. [0087] real time performance trend monitoring (or “EVALSCORE OVERSIGHT®”) and score modification provided by insurance company downloads to the present system of loss history updates and specific insurance performance indicators such as insurance payment history, non-renewals, cancellations, motor vehicle incident report modifications, etc. A website implementation may incorporate commercial insurance client provisions for electronic alerts created by poor performance indicators filed in the form of complaints directly to insurance companies/the present method by customers of the insured, such as that shown in FIG. 6. These EVALSCORE® A.L.E.R.T.s may provide an opportunity for the insurance company to intervene for dispute resolution prior to economic loss and/or the cancellation or non-renewal of poor performing risks.)



As per Claim 16, Hargroder teaches: The method of claim 14, 
wherein the predetermined factors are updated in real-time through smart devices. (in at least [0063] FIG. 1 also depicts several entities that may provide information to the database 4 about the employee. For instance, employers may provide information to the database. Hence, employers 8 can provide this information to the database. FIG. 1 also depicts an insurance entity 10 that provides data for the database 4, a court system entity 12 that provides data for the database, and a credit entity 14 that provides data for the database. It should be understood that this listing of entities is illustrative only. In the most preferred embodiment, the employer entity 8, insurance entity 10, court system 12 and credit entity 14 will communicate with the database 4 via the Internet and worldwide web, as shown by the web interface 16, where the web interface 16 is operatively associated with the database 4. In this way, various entities can communicate data about an employee once the employee has submitted the proper authorization. [0069] FIG. 2 depicts several entities that will supply data and information to the database 26. More specifically, a legal entity (such as a court system) 30 is shown in communication with the database 26; an insurance entity (such as an insurance company) 32 is shown in communication with the database 26; a state real estate commission 34 is shown in communication with the database 26; a state board of nursing 36 is shown in communication with the database 26; and a state office of motor vehicles 37 (or other driving record resource) is shown in communication with the database 26. The listing of entities is meant to be exemplary and illustrative. The entities 30, 32, 34, and 36 will communicate with the database 26 via the worldwide web in the most preferred embodiment. Database 26 is stored in the computer readable memory 1004 of server 1000) 


As per Claim 18, Hargroder teaches: A method to monitor, alert and predict precursory behavior, comprising the steps of: 
determining a source of information specific to occupational behaviors; (in at least [0022] The system comprises a database containing employee information [0023] The employee information may consist of health/drug testing information and/or employment screen information, education information, employment safety performance, employment evaluations, insurance information, criminal information, and/or professional certification information, and industry specific scoring.)
obtaining from one or more of the determined sources, using an ..., a plurality of predetermined factors associated with an organization and at least one employee of that organization; (in at least [0022] operatively associated with the database, for presenting the employee information in a first format. The employee information is processed through an algorithm utilizing employment dynamics as well as industry specific scoring assessments such as insurance and financial indicators in order to compute an employer-employee-applicant weighted score. [0025] an employer processor with the control means, and requesting authorization to download the employee information with the employer processor. In one embodiment, the step of requesting authorization to download employee information includes paying a request fee by the employer in order to view the employee information. Additionally, the step of transmitting authorization to make available employee information via an employee user processor may include paying a user fee by the employee in order to post the employee information to the database. [0071] FIG. 3 is a flowchart diagram depicting input factors for analysis and score weighing according to the present system. Hence, a source of data can include educational resources 50, where academic records 52, such as high school and college transcripts, can be accessed. Another source of information may be from employers 54, where employment history 56, such as prior jobs and salary, can be accessed. Criminal/civil justice records can be accessed at 58, where legal information 60, such as prior convictions, can be accessed. Another source of data is industry specific certification records 62, where certification information 64, such as professional licenses, can be accessed. Yet another source of data can be U.S. Government information 66, where government information, such as military records 68, can be accessed. Information from insurance companies 70 can be gathered, such as insurance loss history, rating base, classification and premium payment validation 72. Yet another source of information can be referral sources 74, wherein specific references 76 can be accessed. Still yet another source of information is financial entities 78, where financial data 80 can be accessed)
storing in a database the plurality of predetermined factors;(in at least [0025] an employer processor with the control means, and requesting authorization to download the employee information with the employer processor. In one embodiment, the step of requesting authorization to download employee information includes paying a request fee by the employer in order to view the employee information. Additionally, the step of transmitting authorization to make available employee information via an employee user processor may include paying a user fee by the employee in order to post the employee information to the database. [0071] FIG. 3 is a flowchart diagram depicting input factors for analysis and score weighing according to the present system. Hence, a source of data can include educational resources 50, where academic records 52, such as high school and college transcripts, can be accessed. Another source of information may be from employers 54, where employment history 56, such as prior jobs and salary, can be accessed. Criminal/civil justice records can be accessed at 58, where legal information 60, such as prior convictions, can be accessed. Another source of data is industry specific certification records 62, where certification information 64, such as professional licenses, can be accessed. Yet another source of data can be U.S. Government information 66, where government information, such as military records 68, can be accessed. Information from insurance companies 70 can be gathered, such as insurance loss history, rating base, classification and premium payment validation 72. Yet another source of information can be referral sources 74, wherein specific references 76 can be accessed. Still yet another source of information is financial entities 78, where financial data 80 can be accessed.)
generating a risk score generating a risk score based on the plurality of predetermined factors and associated with the at least one employee; (in at least [0029] companies would finally have an accountability program for the management of their employees and new hires with full disclosure of numerical assessments of performance by the EVALSCORE® EMPLOYMENT PERFORMANCE INDEX® (or “EPI”) or “RiskScore” [0071] FIG. 3 is a flowchart diagram depicting input factors for analysis and score weighing according to the present system. Hence, a source of data can include educational resources 50, where academic records 52, such as high school and college transcripts, can be accessed. Another source of information may be from employers 54, where employment history 56, such as prior jobs and salary, can be accessed. Criminal/civil justice records can be accessed at 58, where legal information 60, such as prior convictions, can be accessed. Another source of data is industry specific certification records 62, where certification information 64, such as professional licenses, can be accessed. Yet another source of data can be U.S. Government information 66, where government information, such as military records 68, can be accessed. Information from insurance companies 70 can be gathered, such as insurance loss history, rating base, classification and premium payment validation 72. Yet another source of information can be referral sources 74, wherein specific references 76 can be accessed. Still yet another source of information is financial entities 78, where financial data 80 can be accessed)
providing, by the employee, additional sources of information for improvement of the employee's risk score;  (in at least [0109] For example, if an employee classification requires an annual certification and/or education renewal, but the employee fails to maintain the required RiskScore threshold for the classification, then he or she could be required to adhere to tighter standards, such as semi-annually, quarterly or monthly reviews for improving employee results, employer performance and insurance company loss ratios, thus contributing to a reduction in insurance premiums through enhanced safety provisions. [0110] This accountability measure will encourage employee behavior modification to improve their RiskScores in order to resume normal safety requirements, as well as serve as a value added component to the employee file. Poor performing employees with a history of loss frequency and employment discourse will now be highlighted to their employers through the transparency of this objective performance scoring system.)
continuously updating the predetermined factors obtained from one or more of the determined sources; (in at least [0079] the EVALSCORE® is constantly updated based upon desired factors, and alerts regarding changes in the EVALSCORE® of interest are sent to the subscribing third parties at the time of the change or update, thus alerting the third parties in real time. It should be understood that data is collected and updated in real time )
producing updated prediction models for recommendations; (in at least [0084] may be used for loss predictability based upon real time actual insurance loss experience and scoring assessment encompassing only insurance indicators of each specific risk with the incorporation of interactive performance monitoring [0108] The employee “RiskScore” is a critical marker for safety measurement and a granular diagnostic tool for employers to isolate poor performers and increase safety education programs. RiskScore may be used to assist OSHA in improving loss time accidents by requiring additional safety/educational programs for all employees who fail to maintain a required “RiskScore” benchmark threshold. [0102]  EVALSCORE® C.L.A.I.M. Index®, as well as sub-scores such as the EVALSCORE® Insurance Payment Index (IPI®) are computed for future loss predictability based upon actual insurance payment performance indicators that have paralleled relevant credit sources,)
generating recommendations to the employee for improving the risk score and reinforcing compliance; and (in at least [0111] The usage of RiskScore will assist employers in enhancing risk management programs for improved claim performance, resulting in increased business, reduced insurance costs and enhanced business profits. For the employee, the “RiskScore” system will provide a catalyst for improving performance scores through behavior modification, thus resulting in a more desirable employee added value, through promotion and increased compensation. [0112] the RiskScore will enhance risk management of individual employees, as their performance will be reflected by the specific performance measurement, providing a tool for the employee to now monitor his or her own performance.)
permission-based sharing of the employee's risk score through encryption or smart contracts. (in at least [0006] The system may include the launching of a secure business web site through the incorporation of password protection and personal pin numbers to insure the privacy of each applicant's scoring and the restriction of use by unauthorized personnel. [0019] The database of employment/applicant records and industry specific criteria such as insurance scores, etc. will then be available for a nominal fee to authorized users. All employees in the system shall have identification cards with specified identification numbers that can be made available to the human resources departments to pull employment records within seconds. The system creates an employment database that will receive all information regarding that applicant's profession, duration of employment, compensation indicators, special achievements/certifications, employment evaluations, employment safety performance, industry specific criteria and the current status of each. A real time resume that has been evaluated through a series of algorithmic computations and scored for numeric assessment of groups and sub groups constantly updated in real time and monitored through electronic alerts [0022] The interactive system provides for an authorization code for authorizing access to the database and control device, operatively associated with the database, in order for disclosure of score presentation. The system further includes an employee processor operatively associated with the control means, and wherein the employee processor is capable of transmitting authorization to view the employee information.)

Although implied, Hargroder does not expressly disclose the following limitations, which however, are taught by Tran,
...Application Programming Interface... (in at least [0283] A Database Gatekeeper provides an off-chain, access interface to the trusted provider node's local database, governed by permissions stored on the blockchain. The Gatekeeper runs a server listening to query requests from clients on the network. A request contains a query string, as well as a reference to the blockchain PPR that warrants permissions to run it. The request is cryptographically signed by the issuer, allowing the gatekeeper to confirm identities. Once the issuer's signature is certified, the gatekeeper checks the blockchain contracts to verify if the address issuing the request is allowed access to the query. If the address checks out, it runs the query on the node's local database and returns the result over to the client. [0785] blockchain network where cryptocurrency is exchanged provides a convenient billing layer and paves the way for a marketplace of services between devices. In the example above, devices that store a copy of the binary may charge for serving it, in order to sustain their infrastructure costs (or simply to make a profit). Devices can “rent their disk space”. API calls are monetized where the caller needs to provide the necessary micropayment (in Bitcoin or Ethereum respectively) before requesting them. With a cryptocurrency in place, every device can have its own bank account on the Internet; it can then expose its resources to other devices (or users) and get compensated for their usage via microtransactions. This also facilitates the sharing of services and property in general. [0917] The computing device 600 may also include one or more communication interfaces 608 to facilitate communication with external, remote computing sources over various networks such as network 110 or with other local devices. The communication interface(s) 608 support both wired and wireless connection to various networks, such as cellular networks, radio, Wi-Fi networks, short range networks (e.g., Bluetooth), infrared (IR), and so forth. The communication interface(s) 222 are one example of communication media. Communication media may typically be embodied by computer readable instructions, data structures, program modules, or other data in a modulated data signal, such as a carrier wave or other transport mechanism. Communication media is to be distinguished from computer-readable storage media.)

The reasons and rationale to combine Hargroder and Tran is the same as recited above.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623